DETAILED ACTION
Claims 21-23, 25-31, and 33-40 are pending and currently under review.
Claims 1-20, 24, and 32 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/16/2021 has been entered.  Claims 21-23, 25-31, and 33-40 remain(s) pending in the application.  

Election/Restrictions
Claims 21-23, 25-28, 30-31, and 33-40 are allowable. The restriction requirement between species (ie. claim 29), as set forth in the Office action mailed on 7/27/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement between the aforementioned species is withdrawn.  Claim 29, directed to feedstocks having the same binder ratio, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/656,342, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, the recitation of “jointless” in claims 21 and 24-25 and “joint free” in claim .

Allowable Subject Matter
Claims 21-23, 25-31, and 33-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 21-23, 25-31, and 33-34, applicant has amended independent claims 21 and 30 to recite the allowable subject matter of claims 24 and 32 are determined in the previous office action mailed 11/16/2020.  Therefore, these claims are now allowable.  See aforementioned office action for detailed reasons for allowance.
	
	Response to Arguments
Applicant disagrees that the prior-filed application fails to provide support for the term “jointless” and “joint free” as stated above.  However, the examiner cannot concur with applicants’ mere conclusory remarks absent concrete evidence or reasoning to the contrary.  Therefore, the instant application still does not receive priority benefit from the prior-filed application.
The previous rejections over Andrees et al. in view of others has been withdrawn in view of applicants’ amendments.

Conclusion
Claims 21-23, 25-31, and 33-40 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-F: 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Examiner, Art Unit 1734